IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,881


                          EX PARTE DAVID GONZALEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 20050D05891 IN THE 409TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

indecency with a child by exposure and sentenced to thirty months’ imprisonment on each count.

He did not appeal his convictions.

        Applicant contends that his guilty plea was involuntary because he was led to believe that

he would have to register as a sex offender for only ten years, when in fact he will have to register

for life. TEX . CODE CRIM . PROC. art. 62.101(a)(3). The trial court made findings of fact and

conclusions of law and recommended that we set aside one count. Relief is granted. Count four of
                                                                                                  2

the judgment in cause number 20050D05891 in the 409th District Court of El Paso County is set

aside, and Applicant is remanded to the custody of the Sheriff of El Paso County to answer the

charges as set out in count four of the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 19, 2012
Do not publish